Citation Nr: 1609067	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-48 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease L5-S1 with spondylolysis, and if so, whether service connection is warranted.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain with degenerative changes.  

3.  Entitlement to an initial disability rating in excess of 40 percent for degenerative joint disease of the right shoulder.  

(The issues of entitlement to an increased rating for degenerative joint disease of the right wrist and entitlement to a total disability rating based upon individual unemployability (TDIU) will be addressed in a separate decision at a later date).  


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967 with various subsequent periods of active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2008 rating decision, service connection was awarded for the Veteran's right knee disability and denied for the Veteran's low back disability.  The Veteran appealed this decision, disagreeing with the denial of service connection for a low back disability and the initial rating assigned for the right knee.  In a June 2010 rating decision, the RO, in part, denied service connection for a right shoulder disability.  The Veteran filed a notice of disagreement (NOD) in June 2010.  In a March 2012 rating decision, the RO, in part, granted service connection for a right shoulder disability.  The Veteran disagreed with the disability rating assigned for the right shoulder and subsequently perfected an appeal on this issue.  

The Veteran testified at a hearing at the VA Central Office before a Veterans Law Judge of the Board (Central Office hearing) in April 2010 with respect to the issue of an increased rating for a left knee disability.  The Board observes this issue is no longer in appellate status, however, the issues of entitlement to an increased rating for degenerative joint disease of the right wrist and entitlement to a TDIU arose out of this appeal and the Veteran provided testimony on these issues in February 2013, June 2014 and August 2015 Central Office hearings.  When testimony has been given before two different Veterans Law Judges, a panel decision of not less than three members of the Board must be issued.  38 U.S.C.A. § 7102 (West 2014).  The Board must provide to the claimant an opportunity for a hearing before every member of the three-member panel who will ultimately decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 U.S.C. §§ 7102, 7107 (West 2014); 38 C.F.R. § 20.707 (2015).  In this case, the Veteran was notified in a December 2015 letter that the Veterans Law Judge who held the February 2013 Central Office hearing was unavailable to participate in decision regarding his appeal of the issues of an increased rating for degenerative joint disease of the right wrist and entitlement to a TDIU and he was provided the opportunity to testify at another hearing before a Veterans Law Judge.  The Veteran declined the opportunity to participate in a new hearing in a December 2015 response.  Accordingly, as noted on the title page, these issues will be addressed in a separate rating decision. 

The Veteran also provided testimony with respect to the issues of service connection for a low back disability and increased initial ratings for a right knee disability and a right shoulder disability at the June 2014 Central Office hearing before the undersigned Veterans Law Judge of the Board.  Because these issues were addressed only in the June 2014 Central Office hearing, a panel decision is not necessary and they are therefore addressed separately in this Board decision.  See Arneson, 24 Vet. App. 379.  

The issues of entitlement to service connection for degenerative disc disease L5-S1 with spondylolysis and an initial disability rating in excess of 10 percent for right knee strain with degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In November 1976, the RO denied service connection for degenerative disc disease L5-S1 with spondylolysis.

2.  The evidence added to the record since the November 1976 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for degenerative disc disease L5-S1 with spondylolysis.  

3.  The probative evidence of record reflects that the Veteran's degenerative joint disease of the right shoulder is productive of, at worst, limitation of motion of the arm to 35 degrees flexion and 25 degrees abduction, objective evidence of pain on motion and functional impairment after repetitive use, with additional limitation of motion to 30 degrees flexion and 20 degrees abduction; there are no findings of ankylosis or impairment of the humerus, clavicle or scapula.


CONCLUSIONS OF LAW

1.  The November 1976 RO decision that denied service connection for degenerative disc disease L5-S1 with spondylosis is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for degenerative disc disease L5-S1 with spondylolysis.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for the assignment of an initial disability rating in excess of 40 percent for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of November 2008 and December 2009 letters sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA medical records, VA examinations, and statements and testimony from the Veteran.  

The September 2011 VA examination reports for the right shoulder reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered a diagnosis consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in June 2014 before the undersigned Veterans Law Judge.  The hearing was adequate as the Veterans Law Judge explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran (and his representative, if any) has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

1.  New and Material Evidence 

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a low back disability in an November 1976 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The November 1976 rating decision denied the claim for service connection for degenerative disc disease L5-S1with spondylolysis because a Service Medical Board Report in July 1975 found that the Veteran's low back disability existed prior to service.  

The Board finds that the newly received evidence after the November 1976 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the Veteran's lay testimony of a continuity of low back symptoms since his initial injury during a period of ACDUTRA in 1973 when he fell and was treated for a left knee injury.  See June 2014 Board Central Office Hearing Transcript, pg. 16.  In light of the STRs which indicate the Veteran was initially treated for and diagnosed with a low back disability during a period of ACDUTRA, this new evidence of the Veteran's sworn testimony is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for degenerative disc disease L5-S1 with spondylolysis.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's degenerative joint disease of the right shoulder has been rated under 38 C.F.R. § 4.71a, DCs 5201.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

The evidence of record, including VA medical records and the September 2011 VA examination, demonstrates that the Veteran's right shoulder is, at worst, productive of limitation of motion of the arm to 35 degrees flexion and 25 degrees abduction, objective evidence of pain on motion and functional impairment after repetitive use, including additional limitation of motion to 30 degrees flexion and 20 degrees abduction.  The medical evidence is absent of findings of ankylosis or impairment of the humerus, clavicle or scapula.  These findings do not meet the assignment of an initial disability rating higher than the 40 percent disability rating already assigned under DC 5201, which is the maximum possible rating assignable under this DC.  

This disability rating takes into account 38 C.F.R. § 4.40, 4.45, 4.59, as additional limitation of motion after repetitive testing was recorded in the September 2011 VA examination, which more nearly approximates the criteria of a 40 percent disability rating and is consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As the Veteran is right hand dominant, a 40 percent disability rating is warranted for limitation of the major (dominant) joint.  38 C.F.R. § 4.71a, DC 5201.  An even higher disability rating under this code is possible as the 40 percent disability rating is the maximum possible disability rating assignable under DC 5201.  38 C.F.R. § 4.71a. 

The Board also has considered other potentially applicable DCs, however, as there is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula, DCs 5200, 5202 and 5203 do not apply in this case.  

Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there is no disputing he has some limitation of motion of the right shoulder, particularly on account of his pain, the probative evidence of record does not demonstrate that his motion in the right shoulder is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his right shoulder on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, x-ray findings, and severity of symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial disability rating in excess of 40 percent for degenerative joint disease of the right shoulder at any time since the date of claim.  38 C.F.R. § 4.71a, DC 5201.  

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right shoulder is contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right shoulder such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected right shoulder.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

New and material evidence having been received, the claim of service connection for degenerative disc disease L5-S1 with spondylolysis is reopened and the appeal is granted to this extent only.  

An initial disability rating in excess of 40 percent for degenerative joint disease of the right shoulder is denied.  


REMAND

Degenerative Disc Disease L5-S1 with Spondylolysis

The Veteran was first diagnosed with degenerative disc disease L5-S1 with spondylolysis in a July 16, 1975 service treatment report, which is also the first evidence of record of the Veteran's reported having trouble with his low back.  The evidence of record reflects this treatment was provided during a period of ACDUTRA from July 14, 1975 to July 28, 1975.  At that time, the service physician noted that the Veteran's significant lumbosacral spine pathology with minimal symptoms was presumed to be line of duty, no existence prior to service.  A subsequent July 1975 Medical Board Evaluation report found that the Veteran's degenerative disc disease L5-S1, with spondylolysis existed prior to service and was not permanently aggravated by service.  

The applicable laws and regulations regarding Reserve and National Guard service permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).  

The Board further notes that the Veteran has achieved "veteran" status, as he served in a prior period of active duty from August 1963 to August 1967.  Biggins v. Derwinski, 1 Vet. App. 474, 478   (1991).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" prior to that period, and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Here, as noted above, the Veteran was originally diagnosed with degenerative disc disease L5-S1 with spondylolysis in July 1975 during a period of ACDUTRA.  Prior to this period of ACDUTRA, the Veteran did not undergo an entrance examination.  Thus, the presumption of soundness does not apply.  Here, the Board also notes that where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, even if the claimant achieved "veteran" status during a prior period of service.  Id. at 48.  

In this case, although the presumption of soundness does not apply, the evidence indicates that the initial reports of low back trouble and initial diagnosis of degenerative disc disease L5-S1 with spondylolysis were recorded in July 1975 during a period of ACDUTRA and the service physician noted that the Veteran's significant lumbosacral spine pathology with minimal symptoms was presumed to be line of duty, no existence prior to service.  Thus, despite the Medical Board Evaluation report findings that this disability existed prior to service and was not aggravated by service, the evidence of record demonstrates that degenerative disc disease L5-S1 with spondylolysis and the associated reports of low back trouble did not exist prior to service and were initially noted during the Veteran's period of ACDUTRA in July 1975.  

During a September 2011 VA examination, the Veteran was diagnosed with scoliosis of the lumbar spine which was not found to be related to or caused by "bilateral degenerative joint disease" and the examiner found that the degenerative disc disease of the lumbar spine "developed with age and time."  Unfortunately, the Board finds that this medical opinion is inadequate to decide the issue on appeal because the examiner did not review the claims file and did not address the Veteran's lay statements or the July 1975 service treatment report which reflects the Veteran's low back disability was initially reported and diagnosed during a period of ACDUTRA.  

In considering the current medical evidence of a diagnosed low back disability, STRs indicating the initial report of low back trouble and initial diagnosis of degenerative disc disease L5-S1 with spondylolysis during a period of ACDUTRA, the Veteran's lay testimony of a continuity of back symptoms since his left knee injury in 1973, which was incurred during a period of ACDUTRA, and the September 2011 VA examiner's inadequate opinion lacking a review or discussion of the evidence in the claims file, the Board finds that a new adequate VA examination and opinion regarding the etiology of the Veteran's degenerative disc disease L5-S1 with spondylolysis is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  McLendon, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); Waters, 601 F.3d 1274, 1276 (2010).  

Right Knee Strain with Degenerative Changes

Subsequent to the last August 2012 VA examination of the Veteran's right knee, he has continued to claim his condition worsened, specifically with limitations in mobility with pain and instability.  See June 2014 Board Central Office Hearing Transcript, pgs. 10-13.  Therefore, a new VA examination is necessary to determine the severity of the Veteran's right knee.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Outstanding Medical Records

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's lumbar spine disability should consist of all necessary testing.  X-ray and magnetic resonance imaging (MRI) reports should be obtained.

The examination report is to contain a notation that the examiner reviewed the claims file to include:  

(1) The exact dates of the Veteran's periods of ACDUTRA (these are included in the C-file);

(2) service treatment records (STRs), demonstrating initial reports of low back trouble and an initial diagnosis of degenerative disc disease L5-S1 with spondylolysis were recorded in July 1975 during a period of ACDUTRA and were found to be in the line of duty and no existence prior to service; and 

(3) The Veteran's testimony regarding a continuity of low back symptoms following his left knee injury in 1973, also during a period of ADCUTRA.  

Please note:  the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following as posed:  

(a).  Please specify all current lumbar spine diagnosis(es).  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed lumbar spine disability:  (i) had its onset during his period of active duty from August 1963 to August 1967 or from any period of ACDUTRA, including in July 1975 when low back complaints and a diagnosis were initially noted; OR, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the left knee injury during a period of ACDUTRA in 1973).

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his right knee.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's right knee disability should consist of all necessary testing.  X-ray reports should be obtained.

The examiner is asked to comment on the degree of severity of the Veteran's right knee disability and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Note the ranges of motion for the right knee, including any limitation of flexion and extension.  

(b).  Discuss the range of motion for the right knee after repetitive motion and whether such caused additional limitation of motion in degrees of flexion or extension or other limitation of function (i.e. fatigue, weakness, incoordination, etc.).

(c).  Whether the Veteran's right knee disability is productive of recurrent subluxation or lateral instability.  In so finding, please specify the stability testing used in making such determinations (i.e. anterior and posterior drawer, Lachman's or McMurray's tests).  

If instability or subluxation is present, specify whether such is slight, moderate or severe.  

(d)  Whether the Veteran's right knee disability is productive of ankylosis or limitation of range of motion that is akin to ankylosis (including during periods of flare-up).

(e).  Please document the functional impact of flare-ups of the right knee.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

4.  Ensure the examiners' opinions are responsive to the determinative issues of etiology of the lumbar spine and severity of the right knee in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him (and his representative, if any) a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


